LEWIS
BRISBOIS
BISGAARD
& SMITH LLP

ATTORNEYS AT LAW

Case

Oo Fa TDN A F&F WW NN —

Yy NY VY NY NY NY KY NK NK = FF FF | = =
ot A aA kh RWONHeeE SCO ae a Aan kh DD eS

:19-cv-00354-JEW-SHK Document 14 Filed 04/09/19 Page 1of3 Page ID#:51

LEWIS BRISBOIS BISGAARD & SMITH LLP

MELISSA T. DAUGHERTY, SB# 227451 |
E-Mail: Melissa.Dau eC laa

LAUREN R. VANLO M, SB# 291807 |
E-Mail: Tauren. Vanlochem@lewisbrisbois.com

633 West 5” Street, Suite 4000

Los Angeles, California 90071

Telephone: 213.250.1800

Facsimile: 213.250.7900

Attorneys for Defendant SA FOOD
SERVICE LLC

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION

PATRICIA FILARDI, CASE NO. 5:19-cv-00354-JFW
(SHKx)
Plaintiff,
CERTIFICATION OF
vs. INTERESTED PARTIES

SA FOOD SERVICE LLC, a California | The Hon. John F. Walker
limited liability company; MONGSON, ;
LLC, a California limited liability Trial Date: None Set
company; and DOES 1-10, inclusive,

Defendants.

 

 

 

 

The undersigned, counsel of record for SA FOOD SERVICE, LLC
(“Defendant”) certifies that the following listed parties may have a pecuniary
interest in the outcome of this case. These representations are made to enable the
Court to evaluate possible disqualification or recusal.

///
///
///
[TI
///
HT]

4827-6104-1811.1 l
CERTIFICATION OF INTERESTED PARTIES

 
LEWIS
BRISBOIS
BISGAARD
& SIVITH LLP

ATTORNEYS AT LAW

Case

CoC Oe NADA a Fk WwW YN =

ry re Re NY WY WY NY VN DO RR SS Sl et
SGCrnNQtA mA F&F Oe NY = S&S COC BATA aA BR WY NY K&B CC

PARTIES
Patricia Filardi

SA Food Service, LLC

DATED: April 9, 2019

4827-6104-1811.1

 

 

5:19-cv-00354-JFW-SHK Document 14 Filed 04/09/19 Page 2o0f3 Page ID #:52

CONNECTION
Plaintiff
Defendant

LEWIS BRISBOIS BISGAARD & SMITH LLP

By: /s/ Lauren R. Vanlochem
Lauren R. Vanlochem
Attorneys for Defendant SA FOOD
SERVICE LLC

2.
CERTIFICATION OF INTERESTED PARTIES

 
Case | 1 9-cv-00354-JFW-SHK Document 14 Filed 04/09/19 Page 30f3 Page ID #:53

FEDERAL COURT PROOF OF SERVICE

PATRICIA FILARDI, an individual v. SA FOOD SERVICE LLC, a California
limited liability company; MONGSON, LLC, a California limited liability
company; - USDC Case No. 5:19-cv-00354 JFW (SHKx)

STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

At the time of service, I was over 18 years of age and not a party to the action.
My business address is 633 West 5th Street, Suite 4000, Los Angeles, CA 90071. I
am employed in the office of a member of the bar of this Court at whose direction

the service was made.

On April 9, 2019, I served the following document(s): CERTIFICATION OF
INTERESTED PARTIES

I served the documents on the following persons at the following addresses
(including fax numbers and e-mail addresses, if applicable):

Co BH HAH wn kk WO VY

10

11 || Joseph R. Manning, Jr., Esq. (SBN 223381) Attorneys for Plaintiff
Michael J. Manning, Esq. ( BN 286879) PATRICIA FILARDI
12 || Craig G. Cote Esq. (SBN 132885
Osman M. Taher, Esq. (SBN 272441)
13 || David M. Fitzgerald (SBN 282471)
MANNING LAW, APC _
14 || 20062 S.W. Birch Street, Suite 200
Newport Beach, CA 92660
15 || Tel: Or 200-8755
Fax: (866) 843-8308
16 |} ADAPracticeGroun@manninglawoffice.com

17
The documents were served by the following means:

18

[x] BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically
19 iled the documents with the Clerk of the Court using the CM/ECF system,
which sent notification of that filing to the persons listed above.

20
I declare under penalty of perjury under the laws of the United States of
21 || America and the State of California that the foregoing is true and correct.

 

22 Executed on April 9, 2019, at Los Angeles, California.
23
24 /s/ Tammve Laster
Tammve Laster
25
26
27
LEWIS 28
BRISBOIS
BISGAARD 4827-6104-1811.1 3

 

& SMITH LP CERTIFICATION OF INTERESTED PARTIES

ATTORNEYS AT LAW

 

 

 
